Citation Nr: 1813241	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-37 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional right foot disability as the result of surgery on September 17, 2010, to include pre-surgical and post-surgical treatment for the right foot from approximately September 2009 to approximately June 2011.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to February 1984.

This matter comes before the Board of Veterans' Appeals from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In October 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  Transcripts of this hearing have been associated with the claims file.

This case was remanded for further development in May and November 2017.  The case is now again before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).


FINDING OF FACT

The preponderance of the evidence demonstrates that the Veteran does not have additional right foot disability associated with or the result of the September 17, 2010 right foot surgery, to include pre-surgical and post-surgical treatment for the right foot from approximately September 2009 to approximately June 2011.



CONCLUSION OF LAW

The criteria for entitlement to compensation pursuant to under 38 U.S.C. §  1151 for additional right foot disability caused by the September 17, 2010 right foot surgery, to include pre-surgical and post-surgical treatment for the right foot from approximately September 2009 to approximately June 2011 have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Veteran seeks compensation under 38 U.S.C.A. § 1151 for additional right foot disability as the result of surgery on September 17, 2010, pre-surgical treatment for the right foot from approximately one year prior (September 2009) and post-surgical treatment until approximately June 2011.

In pertinent part, section 1151 provides for compensation for a qualifying additional disability in the same manner as if such additional disability were service-connected.  A disability or death is a qualifying additional disability if the disability or death was not the result of the Veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and (2) the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C. § 1151.  

In determining whether additional disability exists, the physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  Compensation will not be payable for the continuance or natural progress of diseases or injuries for which the hospitalization or treatment was authorized.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).  

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of § 17.32 of this chapter.  Minor deviations from the requirements of § 17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations.  

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d).  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.

In the instant case, the Veteran argues that she suffered additional disability due to preoperative care prior and delay in scheduling surgery to remove bone fragments in the right foot which was ultimately completed in September 2010, the September 2010 surgery itself, for which the Veteran testified she did not provide consent; and post-operative care following that surgery, to include recurrent infections, until additional right foot surgery was completed in June 2011.  The Veteran states that she continues to suffer pain in the right foot, even following the second surgery.  In addition, the delays and recurrent infection, and having to be in a non-weight bearing cast prohibited her from working, such that she and her family suffered economic damage.  See generally, October 2016 Board Hearing Transcript.

In pertinent point, the Veteran testified that the foot surgery she underwent in September 2010 was a different procedure than she had consented to undergo in medical consultation prior to the date of surgery.  On the day of surgery, she was presented with a consent form that detailed a different procedure, and she was informed that a person other than her surgeon would be operating.  She testified she was presented with a consent form after she had been given anesthesia, and she so marked the form that the procedure had been changed.  See October  2016 Board Hearing Transcript, pp. 8-9; April 2014 notice of disagreement.  

Review of the records reveals a copy of the Veteran's signed consent form for the September 17, 2010 surgery that shows the Veteran electronically signed the document at 10:50:55 am on September 17, 2010 and annotated it to indicate that the surgical plan had changed.  In addition, nursing notes signed on September 17, 2010 at 10:17 indicate that anesthesia had already been administered to the Veteran prior to the time the nursing notes were signed-and hence prior to the Veteran having signed the consent form.  Other observations associated with the 10:17 entry in the nursing notes reflect observations of potential or actual anxiety, fear, and knowledge deficit concerning the planned surgery and procedure.  These findings are consistent with the Veteran's assertions that she did not give meaningful consent for the September 17, 2010 surgery.  

Benefits under the provisions of 38 U.S.C. § 1151 may be granted, even without a finding of fault on the part of VA, if there is a failure of informed consent or an event that was not reasonably foreseeable.  However, to prevail in her claim, the Veteran must still show that she has additional disability as a result of the September 2010 surgery.

After careful review of medical evidence, including that received subsequent to the November 2017 remand, the Board must conclude that there is no additional right foot disability as the result of surgery on September 17, 2010, to include pre-surgical and post-surgical treatment for the right foot from approximately September 2009 to approximately June 2011.

In December 2017, the Veteran underwent VA examination for her feet.  The examiner diagnosed bilateral flat feet, or pes planus, but opined, in essence, that the medical evidence did not establish that the Veteran had suffered additional right foot disability as the result of surgery on September 17, 2010, to include pre-surgical and post-surgical treatment for the right foot from approximately September 2009 to approximately June 2011.  Even acknowledging that the consent signed prior to the September 17, 2010 surgery was irregular, the examiner observed that the evidence does not establish that any additional right foot disability exists that is the result of the September 17, 2010 surgery and pre-operative or post-operative care.  Rather, her right foot condition improved following additional surgery in June 2011.  Currently manifested right foot pain and limited function, the examiner opined, are consistent from the original injury and continues to limit walking, standing, and use.  However, her pain has not worsened as compared with the pain she manifested prior to seeking service.  Moreover, her ability to function as concerns her right foot, albeit limited, is improved from that she had prior to seeking service.  Rather, she has recovered the ability to walk and has no sign of right foot infection.  The examiner's opinion is quoted in full:

The patient was seen in clinic and examined today and in interview the patient stated that she sought treatment for her right foot at the VAMC in 2009 because she could no longer stand and function due to pain and could no longer walk.  She wanted to have her foot fixed and it kept getting infected and could no longer function.  The treatments initially were all attempts at conservative nonsurgical with medication and restriction motion and bracing.  She had been treated for multiple infection starting with first visit after surgery in 2002 a history of chronic infection in the right foot.  The infections she had in the right foot prior to treatment in 2009 are significant that she is consist[e]nt with hardware in foot from surgery in 2002 and it is often necessary to remove this hardware to resolve definitively the chronic infections.  She reported to the VA in 2009 with she states another skin infection in the right foot and chronic pain that made it not possible to walk anymore.  She was in conservative treatment and was seen by Seattle VAMC foot surgeon who documented that he could not take her pain away with surgery but could possibly help with function.  She states she wanted to walk again so she agreed and was scheduled for surgery.  The patient was in pre op prior to surgical treatment and she believes the su[r]gical treatment was changed and they were going to do a different procedure and she did not feel ok with this and documented in hand written letters on consent that procedure was to be different.  She wanted her Family notified and they were not.  She has surgical treatment to correct her motion due to post surgical changes from the 2002 surgery.  The surgical treatment was documented without any abnormality during the case and was designed to improve motion at the previous surgical area.  The patient had a Resection of fourth and fifth tarsometatarsal joints with allograft tensor fascia lata interposition arthroplasty.  This is reasonable given her chronic pain.  The patient did not get better and had continued infections and was not able to weightbear on the foot and treatments were ch[an]ged to the[]e Portland VAMC and pins from surgery in Seattle were removed in Portland and after some time she was seen by Foot surgeon B[-] and treated surgically with treatment for original cuboid fracture and stabilized with plate and screws and bone graft.  She has recovered with ability to walk with chronic pain and no signs of infection.  The foot is painful (sic) standing and sitting and walking and this is better than when she entered the VAMC in Seattle area with infection and not able to walk.  It is not at least as likely as not that any treatment the patient sustained caused any additional dis[abi]lity arising from the right foot surgery on September 17, 2010, including pre-surgery treatment for right foot from approximately June 2011 (sic).  Patient's foot has current symptoms, function and pain that are consistant (sic) from the original injury that limits walking standing and use.  The pain prior to seeking service is not worse and function is improved, and she does not have new diagnosis as all her symptoms in foot are related to the original crush injury and treatment surgically in 2002 with chronic infection.  It is consistant that no treatment of the original injury or surgery was effective helping her function or pain until the surgical treatment with B[] and now she is stable.

December 2017 VA DBQ Medical Opinion, p. 2.  The examiner is identified as a physician's assistant, or PA.  In arriving at this opinion and rationale, the examiner stated he had reviewed the Veteran's claims folder including electronic records, VA computerized patient record system (CPRS), and the Veteran's chronology of events provided in February 2011, the Veteran's October 2016 testimony, and the examination reports.  The opinion is thus considered to be competent and credible.

In December 2017, the Veteran presented the statement of JBS, MD, Orthopedic Physician and Surgeon/Sports Medicine.  However, this opinion does not establish that the Veteran has additional disability as the result of the September 2010 right foot surgery, pre-operative or post-operative care.  Rather, while the Veteran had complications following right foot surgery on September 17, 2010, Dr. JBS states, she underwent reoperation of the right foot in June 2011 and recovered following approximately six months' convalescence.  

I have reviewed treatment records for [the Veteran] regarding treatment of a right foot problem.  These records are from the Seattle Veteran Administration and form Dr. B[-].  [The Veteran] underwent right foot surgery at the Seattle Veterans Administration Hospital on September 17, 2010.  The surgery consisted of a resection arthroplasty of her 4th and 5th tarsalmetatarsal joints with a tensor fascia lata interpositional allograft.  She developed complications following this operation and subsequently in June of 2011 underwent reoperation on her right foot which consisted of repair of a cuboid nonunion with an iliac crest bone graft, per the records of Dr. B[-].  The operation in June 2011 required approximately a 6-month convalescence before [the Veteran] had recovered from this procedure.  Therefore, based on review of these records, I would state that [the Veteran] was complete[ly] disabled from September of 2010 to approximately November of 2011 due to her initial right foot surgery of September 17th, 2010.

See December 2017 Private Medical Statement.
The Board observes that the physician states he is an orthopedic physician and surgeon/sports medicine doctor, and that he had treated the Veteran for bilateral total knee replacement surgery.  In addition, he stated he had reviewed treatment records from the VAMC in Seattle, and those of Dr. B-, who performed the June 2011 right foot surgery.  The opinion is thus considered to be competent and credible.

There are no other medical statements or opinions tending to show that the Veteran currently has additional right foot disability as a result of the September 17, 2010 surgery, or the pre-operative care from approximately September 2009 through approximately June 2011.  

Turning now to the opinions of record, the Board observes that neither the VA nor the private medical opinion asserts that the Veteran manifests additional right foot disability from the September 2010 right foot surgery.  Both the VA physician's assistant and private MD observed the Veteran had complications from the September 2010 surgery.  In fact, the VA examiner observed that her condition did not improve following the September 2010 surgery.  Notwithstanding, neither the VA examiner nor the private physician opined that the right foot condition worsened.  Rather, the VA examiner pointed out that the pattern of infection in the right foot, pain and inability to weight bear was a continuation of the Veteran's symptoms prior to the September 2010 surgery.  Moreover, following the June 2011 right foot surgery, both medical professionals concur that the Veteran's situation improved.  Thus, despite the VA examiner's findings of irregularities concerning the consent provided by the Veteran prior to the September 2010 surgery, absent a finding of additional right foot disability, the provisions for benefits pursuant to 38 U.S.C.A. § 1151 cannot be met.

In summary, for the reasons and bases set forth above, the Board concludes that the most probative and persuasive evidence weighs against a finding that the Veteran has additional right foot disability as the result of surgery on September 17, 2010, to include pre-surgical and post-surgical treatment for the right foot from approximately September 2009 to approximately June 2011.

The Board is sympathetic to the Veteran's frustration with the continued pattern of infection in the right foot pain, and inability to weight bear that continued from prior to the September 2010 surgery to the June 2011 surgery.  The Board finds, however, that the preponderance of the probative evidence is against her contention that she suffered additional right foot disability due to the carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault in furnishing care or treatment by VA medical professionals or that he was not fully informed as to the nature of the surgery, potential risks, and alternatives in the September 17, 2010 surgery, to include pre-surgical and post-surgical treatment for the right foot from approximately September 2009 to approximately June 2011.  As such, the criteria for entitlement to compensation under 38 U.S.C.A. § 1151 have not been met.

In reaching this conclusion, the Board finds that the preponderance of the evidence is against the claims.  As such, the benefit of the doubt rule is not for application, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional right foot disability as the result of surgery on September 17, 2010, to include pre-surgical and post-surgical treatment for the right foot from approximately September 2009 to approximately June 2011 is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


